Title: John Adams to Charles Adams, 17 May 1794
From: Adams, John
To: Adams, Charles


          
            Dear Charles
            Philadelphia May 17. 1794
          
          I am delighted with your delicious little Letter of 14th.—but was puzzled to guess where you got your Description of Lubberland or what do the French call it? Pays de Cocany or some such Word.
          Does he get this, says I, from Old Chauar, or Spencer, or from shakespear? Young Mr Otis, turned me to the Passage in elegant Extracts— It is it seems from the Tempest, which was to me, once very familiar— Hence I see, my Memory is not so quick as it was once. next time you quote mark the quotation that one may look it, in the Book.
          The Project of Equality of Property, is so obviously impracticable, that visionary Politicians have abandoned that idea, for another, a Community of Property. But both are totally inconsistent, with all Arts, Manufactures, & Commerce. All Such Schemes are now of no other Use, than to be employed to quell the Mob, and seduce them into Mischief at the Bidding of some Villain who has Ends to Answer.
          The Writings of Jean Jacque Rousseau, and the Abby de Mably united to the ignorant Ideas of Franklin and his Pupils Turgot Condorcet and Rochefaucault, have led France into a scene of Misery to which there can be no End as long as such Names and such Opinions are popular there.
          
          I hope to find time to commit to Writing, for the Use of your Brothers and you, before I leave this World some observations, upon those Writers, to point out their egregious Errors, that this Country or at least my Family may be put upon their Guard against such delusions. But to what Purpose? Mankind pay no Attention to Reason— They are led blindfold by Names, and Signs.—
          Uncontrouled Power, at the disposition of Uncontrouled Passions, is Tyranny. There is not an Aphorism more universal, nor more fundamental than this.— In the national Convention of France, the Majority has a Power, which the Minority cannot controul— The Passions of the Majority, cannot be controuled by the Reason of the Minority.— The Majority are afraid that the Minority will intrigue with the People, and become the Majority or find means to check their Passions & controul their Power. to prevent this they guillotine them all. This is Franklins blessed Government.— Majorities, banishing, confiscating, massacring guillotening Minorities, has been the whole History of the French Revolution, which I had told them would be the Case in three long Volumes before they began— But they would not believe me.
          Mankind I think had rather cutt one anothers Throats till the Species is extinct, than acknowledge me to be in the right.— I know not the Cause of such a terrible Aversion to me.— Do you?
          I shall never be so popular as Tom Paine, but I believe the time will come, when more Men will think as I do than as he does.
          Adieu, my dear son— read and / think for yourself, so charges / your
          
            John Adams
          
        